—Appeals by the defendant from two judgments of the County Court, Westchester County (Cacace, J.), both rendered July 29, 2009, convicting him of attempted criminal possession of a weapon in the third degree under S.C.I. No. 08-01124 and attempted criminal sale of a controlled substance in the fifth degree under S.C.I. No. 08-01128, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Dillon, Balkin, Chambers and Sgroi, JJ., concur.